Citation Nr: 0008021	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury, claimed as loss of visual acuity.

2.  Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to October 
1964.

This appeal arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of a right eye injury, claimed as loss of visual 
acuity, is not supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.

2.  The claim of entitlement to service connection for a 
duodenal ulcer is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of a right eye injury, claimed as loss of visual acuity, is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  The veteran's claim for service connection for a duodenal 
ulcer is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases. including peptic 
ulcers, may be presumed to have been incurred during service 
if they become manifest to a compensable degree within an 
applicable period after separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran served on active duty for five months, from May 
1964 to October 1964.  His service medical records reveal 
August 1964 reports of complaints of diarrhea, nausea, 
vomiting, anorexia, and cramps.  His abdomen was noted to be 
soft with no pressure tenderness, and with highly active 
bowel sounds.  The impression was acute gastroenteritis.  
There are no further service medical reports of record 
indicating any other gastrointestinal complaints.  His 
September 1964 separation physical examination report 
indicates that, upon clinical evaluation, his abdomen and 
viscera were found to be normal.  There are no complaints 
noted on that report of any past gastrointestinal problems, 
and the veteran noted no such problems on his contemporaneous 
medical history report.

The veteran's service medical records also reveal an October 
1964 report which notes the veteran was found to have 20/50 
vision in his right eye, with a notation that he needed eye 
refraction.  There is no mention on this report of any right 
eye injury.  His September 1964 separation physical 
examination report indicates that, upon clinical evaluation, 
his eyes were found to be normal, and his right eyesight was 
found to be 20/50.  There is no mention on this report of any 
right eye injury.  There is also no mention of any right eye 
injury, and resultant loss of visual acuity, on the veteran's 
September 1964 medical history report.

No medical evidence has been submitted showing that any ulcer 
disease was manifested to a compensable (10 percent) degree 
within one year of the veteran's discharge from active duty 
service.  See 38 C.F.R. § 3.309(a).

On the veteran's January 1997 application for compensation he 
indicated a right eye injury sustained while "horseplaying 
in day room area."

Private and VA medical treatment records from April 1960 to 
February 1999 have been reviewed.  They reveal a July 1973 
private report containing an impression of probable active 
duodenal ulcer, although the actual ulcer crater is not 
conclusively demonstrated at this time.  The first medical 
evidence of record conclusively revealing a diagnosis of 
duodenal ulcer is an October 1982 private hospitalization 
report.  Other confirmed ulcer diagnoses appear after that 
date.  There is no opinion in any of these reports, however, 
that any ulcer disease was related to the veteran's active 
duty service.

Private and VA medical records in July 1998 and November 1998 
reveal treatment for various eye complaints.  A note in the 
November 1998 report indicates the veteran reported no 
unusual eye health history.  Another note indicates the right 
eye zygomatic bone was found to be notched from an old 
injury.  There is no opinion contained in this report, 
however, which relates any right eye loss of visual acuity to 
the veteran's active duty service, or any event of that 
service, or that relates the right zygomatic bone notch to 
his active duty service, or any event of that service.

The veteran's brother and sister submitted a statement, dated 
in July 1998, which indicates they observed "stitches over 
his right eye from an accident that had occurred a few days 
before our visit."  (emphasis added)  Thus, the statement 
does not reveal they observed any damage to the veteran's 
right eyeball.

During his July 1998 personal hearing, at which time the 
Hearing Officer explained to the veteran what he needed to 
well ground his claim, the veteran testified that he injured 
his eye during his active duty service when he hit the corner 
of a ping pong table at Ft. Bliss; that the injury required 
stitches; that his eye was swollen shut for up to three 
weeks; that he was subsequently issued glasses; that he had 
double vision on and off for six months; that no physician 
has ever told him his loss of visual acuity was due to the 
active duty injury; that he could not explain why there was 
no record of the injury, or of receiving stitches; that the 
injury was close to October 1964; and that he was on active 
duty with the National Guard when the injury occurred.  His 
representative at that time encouraged the veteran to get a 
medical nexus opinion from a private physician with whom the 
veteran indicated he had an upcoming eye examination.

As to his ulcer claim, the veteran testified he had no 
gastrointestinal (GI) problems prior to his entry onto active 
duty; that the first problems occurred in August 1964; that 
he was not sure whether an upper or lower GI examination had 
been done on active duty; that he thought he had upper or 
lower GI examinations at Bartlett Memorial Hospital in 
Sapulpa, Oklahoma, in early 1965 or 1966, where an ulcer was 
first diagnosed; that he has had continuous treatment since 
that time; that he is now treated for his GI problems at a VA 
facility; that he takes Pepcid for his GI problems; that he 
cannot remember how long he has been going to VA for 
treatment; that he has a current diagnosis of chronic ulcer; 
that he cannot remember when he started ulcer medication; 
that he began going to the Tulsa Outpatient Clinic for 
treatment in March 1996; that he received a diagnosis of 
peptic ulcers at Bartlett Hospital; and that he has no 
medical training.  Again, the Hearing Officer explained to 
the veteran what he needed to well ground his claim.

In summary, while the veteran's statements of an inservice 
eye injury are considered credible for well-grounded 
purposes, there is no medical evidence of record which links 
any current visual acuity problems with any inservice eye 
injury.  Initially the Board notes that the service medical 
records reveal a finding of refractive error.  Generally, 
congenital or developmental defects or conditions are not 
considered to be diseases or injuries within the meaning of 
applicable legislation providing VA disability compensation 
benefits.  38 C.F.R. § 3.303(c).  Additionally, 38 C.F.R. 
§ 4.9 indicates that mere congenital or developmental 
defects, absent, displaced or supernumerary parts, refractive 
error of the eye, personality disorder and mental deficiency 
are not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes.

The veteran's refractive error must be presumed to have pre-
existed his entry into military service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 
515-16 (1996).  A pre-existing injury or disease will be 
considered to have been aggravated by military service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  However, as refractive error is not a disease or 
injury for VA purposes, as noted above, 38 U.S.C.A. § 1153 is 
not for application.  There has also been no medical evidence 
submitted which indicates any refractive error was aggravated 
by any inservice injury.

"If, during an individual's military service, superimposed 
disease or injury does occur, service-connection may indeed 
be warranted for the resultant disability."  In the present 
case, however, there has been no medical evidence submitted 
which reveals that any superimposed disease or injury, 
including any listed in § 3.309(a), was incurred during the 
veteran's military service or within any applicable 
presumptive period.  See VAOPGCPREC 82-90 (July 1990).

Indeed, the only evidence of record which alleges that the 
veteran's loss of visual acuity is the result of an inservice 
injury are the veteran's own statements during his personal 
hearing and in the various documents he has submitted while 
advancing his claim.  However well-intentioned those 
statements may be, the Board notes that the veteran, as a lay 
person, is not qualified to offer opinions regarding the 
etiology of loss of visual acuity; such determinations 
require specialized knowledge or training, and, therefore, 
cannot be made by a lay person.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in which the 
Court held that a veteran does not meet his or her burden of 
presenting evidence of a well grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.  Where, as here, the determinative 
issue involves medical etiology, competent medical evidence 
that the claim is plausible is required in order for the 
claim to be well grounded.  LeShore v. Brown, 8 Vet. 
App. 406, 408 (1995).

As to the veteran's ulcer claim, the service medical records 
reveal no diagnosis of any ulcer disease, and there is no 
subsequent medical evidence of record containing an opinion 
relating his active duty GI complaints with any ulcer 
diagnosis.  See Clyburn v. West, 12 Vet. App. 296, 301-02 
(1999).  Although the veteran is competent to testify as to 
his stomach complaints, he is not competent to diagnosis 
those complaints, or render any etiology opinion as to his 
present ulcer disease.  See Jones, Espiritu, Heuer, 
Grottveit, LeShore, supra.  

Controlling United States Supreme Court precedent requires 
the Court, as well as the Board, to apply the analysis in 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (evidence 
must be submitted to well ground a claim, rather than the 
assertion of mere allegations), when determining whether a 
claim is well grounded.  See Brewer v. West, 11 Vet. 
App. 228, 231-34 (1998).  Consequently, as a well grounded 
claim for service connection requires medical evidence of a 
nexus between an inservice injury or disease and a current 
disability in order to be plausible, as noted above, and no 
such evidence has been submitted, the veteran's claims for 
service connection for residuals of a right eye injury, 
claimed as loss of visual acuity, and for a duodenal ulcer, 
must be denied as not well grounded.  See Epps, supra.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's service connection claims on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Service connection for residuals of a right eye injury, 
claimed as loss of visual acuity, is denied.

Service connection for a duodenal ulcer is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

